INGRAHAM, P. J.
(dissenting). The statement of the testimony by my Brother CLARKE .and the authorities cited by him establish, I think, that no contract was proved which would justify the court in enforcing it against the personal representatives of the estate. The only substantial evidence of any contract came from the plaintiff’s husband, who had no occuption or business and no property, and apparently was supported entirely by his wife, the petitioner in this proceeding. While his testimony may not be incompetent, he was certainly as much interested as the petitioner, whose testimony is incompetent; and, as I read it, it fails to establish any contract by the decedent to live with the petitioner during her life and pay half the expenses of the establishment which the plaintiff was to provide or to make any provision for the petitioner by will. Undoubtedly, if believed, it would establish an intention of the decedent to live with the petitioner, but, as I look at it, it fails to show any enforceable contract made by her to continue such arrangement for any period. The so-called corroborative evidence .consists of declarations of decedent as to her intentions and, as I look at it, fails to corroborate the claims of the petitioner that any express contract was made. Now the proof of the alleged contract in case seems to me to be within the principle established in Hamlin v. Stevens, 177 N. Y. 39, 69 N. E. 118, where the court said:
“Such contracts should be in writing, and the writing should be produced, or, if ever based upon parol evidence, it should be given or corroborated in all substantial particulars by disinterested witnesses. * * * We wish to be emphatic upon the subject, for we are impressed with the danger, and aim to protect the community from the spoliation of dead men’s estates by proof of such contracts through parol evidence given by interested witnesses.”
And the same principle has been now firmly established in this state and shown in many cases, some of which are mentioned in the prevailing opinion. Certainly in this case there was not such testimony of a contract as was required by the Court of Appeals in Hamlin v. Stevens, supra, as a basis for a claim against the estate of a decedent, and I think, therefore, the decree of the surrogate should be reversed, and the proceedings dismissed.